DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 27, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claim 5 and 29 are canceled.
Claims 21-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.  
Claim Objections
The objection made to claims 5-20, 29, and 30 are objected to under 37 CFR 1.75(c) as being in improper form, made in the Office Action mailed on January 27, 2022 is withdrawn in view of the Amendment received on May 27, 2022.
Maintained:
The objection made to claim 4 under 37 CFR 1.75(c) as being in improper form because a claim should only refer to other claims in the alternatives only and multiple dependent claim cannot depend from another multiple dependent claim(s).  See MPEP § 608.01(n).  
Note that claim 4 depends from claims 1 or 2 and requires limitations from claim 3 at the same time.
Accordingly, the claim 4 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 27, 2022 is withdrawn in view of the Amendment received on May 27, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The present rejection is necessitated by Applicants’ correction of previous multiple-improper dependent claims.
Claims 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is indefinite because it is unclear how the method of claims 1 or 2 is capable of detecting a variant that is “amplification”.  In this rejection, the Office assumes that the “amplification” is a “gene amplification”  In gene amplification, there is no true “variant” sequence, but an increase in the copy of the gene present.  Therefore, it is unclear how a primer of claims 1 and 2 can be specific to multiple gene copies being present.
	Claims 11-13 are indefinite for reciting limitation after the phrase, “such as”.  The use of the phrase, “such as” is indefinite because it is unclear whether the limitation following said phrase is an actively required limitation.
	Claim 18 is indefinite for the limitation, “Real-Time PCR”.  It is initially unclear whether Applicants are reciting the limitation as a trademark, for which no trademark exists for this limitation.  In addition, claim 18 depends from claim 1 (or 2 or 3) which recites that the PCR product is detected “in real-time” (see claim 1).  Therefore, claim does not appear to further limit the parent claim, or refers to a trademarked process for which none-exists; and even if it were, usage of trademark renders a claim indefinite as a trademark does not identify the product or a process, but the source.
	Claim 20 recites the phrase, “the condition”.
	There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prosecution, the claim has been construed to depend from claim 19, which provides the proper antecedent basis.

Claim Rejections - 35 USC § 102
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (British Journal of Haematology, 1994, vol. 88, pages 193-195), made in the Office Action mailed on January 27, 2022 is withdrawn in view of the Amendment received on May 27, 2022.
The rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Chun, J.Y. (US 2003/0175749 A1, published September 18, 2003), made in the Office Action mailed on January 27, 2022 is withdrawn in view of the Amendment received on May 27, 2022.
Claim Rejections - 35 USC § 103
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Zhou et al. (BioTechniques, May 2011, vol. 50, pages 311, 312, 314, 317, and 318) in view of Kim et al. (British Journal of Haematology, 1994, vol. 88, pages 193-195), made in the Office Action mailed on January 27, 2022 is withdrawn in view of the Amendment received on May 27, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 14-17, 19, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (WO 2015/095225 A1, published June 25, 2015) in view of Chun, J (US 2003/0175749 A1, published September 18, 2003) and Robinson et al. (Lung Cancer, 2014, vol. 85, pages 326-330).
With regard to claim 1, Ji et al. teach a method of detecting one or more target nucleic acid(s) having a variant sequence in a pool of nucleic acid comprising non-variant nucleic acid and/or non-targeted variant nucleic acid (“method … for performing digital PCR for detection and quantification of mutant alleles and copy number variation”, page 3, lines 5-6), the method comprising:
providing a forward and reverse PCR primer pair capable of hybridizing to the target nucleic acid having a variant sequence for PCR amplification of the target nucleic acid having a variant sequence (“first set of primers for amplification of a region of interest in a target polynucleotide sequence”, page 3, lines 17-18),
wherein the terminal 3’ nucleotide of either the forward or reverse primer is arranged to base pair with a variant nucleotide of interest in the target nucleic acid sequence having a variant sequence, thereby forming a variant-specific primer (“the region of interest in the target polynucleotide comprises a mutation…”, page 3, lines 31-32; “[w]e designed the complimentary [sic] region of primers to be around 20 bp with the SNP as the last base pair on the 3’ end”, page 24, lines 30-32),
wherein the forward and reverse PCR primers each comprise a 5’ tag of non-complementary nucleotides (“[m]utant-specific … primers are designed having non-complementary ‘tail’ sequences”, page 15, lines 5-6; “[n]oncomplementary nucleotides are added to the 5’ ends of the primers to create the 5’ tails”, page 16, lines 5-6; “first set of primers … each primer comprises a 5’ tail of a first length”, page 3, lines 17-19);
carrying out a PCR in order to amplify any target nucleic acid having a variant sequence in the pool of the nucleic acid (“amplifying the nucleic acids by digital PCR”, page 4, line 11); and
detecting any PCR product or amplification in real-time, wherein the detection of a PCR product or amplification in real-time confirms the presence of the target nucleic acid having a variant sequence in the pool of the nucleic acid (“measuring the fluorescence signal from each partition”, page 4, line 31), wherein the detection of a PCR product or amplification in real time confirms the presence of the target nucleic acid (“measuring the fluorescence signal from each partition after amplification in order to determine the presence or absence of amplicons for the region of interest … summing the results over all the partitions to determine the relative amount of the mutation in the genome of the subject”, page 4, lines 31-35).
With regard to claims 3 and 14-16, the primers have a tail having a GC content of “GGGGGG” which is greater than 70% (“design incorporated a … short tail (GGGGGG) onto the BRAF mutant primer”, page 30, line 17).
With regard to claims 7-9, the variant is a mutation, single nucleotide variation (SNV) (“wherein the mutation is an insertion, a deletion, or a replacement … the mutation is a single nucleotide variation”, claims 9 and 20, page 35).
While Ji et al. explicitly teach that the mutations being detected are associate with a phenotype such as disease, the artisans do not explicitly state that a diagnosis made (claims 19 and 20) or that correlation to a chemotherapy response be made (claim 30):
“the mutation is associated with a phenotype … disease or condition of interest … associated with cancer progression” (page 5, lines 5-7, Ji et al.)

“method with research and diagnostic potential to detect germline CNV [copy number variation]”, page 29, lines 29 and 30, Ji et al.)

	Ji et al. do not teach an annealing temperature of at least 65oC.
	Ji et al. do not teach that the non-complementary nucleotides consists of the GC content of SEQ ID Numbers 35 or 36 (claim 17).
Chun teaches a method of amplifying a target nucleic acid comprising a mutation wherein the primers comprise a 5’ tail (see Figure 1A), wherein the artisans teach that the annealing temperature having at least 65oC is within the optimizable range:
“the first annealing temperature ranges from about 30oC to 68oC for the first-stage amplification step” (section [0161], Chun)

	Robinson et al. teach that making determination for a patient’s response to a drug, such as a chemotherapeutic drug for a cancer, based on the patient’s genotype is common:
“Median PFS [progression-free survival] of patients with advanced NSCLC [non-small-cell lung cancer] treated with platinum-based chemotherapy was shorter … for BRAF-mutant versus wild-type patients” (page 326, 2nd column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji et al. with the teachings of Chun and Robinson et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Ji et al. a method of detecting a mutation in a sample comprising a mix of mutation target sequences and non-target sequences, wherein the artisans employ a forward and a reverse primer, each of which comprising a 5’ non-complementary tail in a PCR reaction.  While Ji et al. did not explicitly teach all possible amplification conditions which could be instituted for different types of target sequences, one of ordinary skill in the art would have recognized that the annealing temperature of primers is a vital condition which must be optimized, wherein the confidence of the amplification reaction is dependent on the specific annealing of the primers.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Under such a rationale, the annealing temperature of the assay disclosed by Ji et al. would have certainly been recognized as a result-effective variable affecting the outcome of the assay’s specificity.
In addition, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 
Under such a rationale, the annealing temperature optimization is also obvious as there is a finite number of conditions which can be tried so as to arrive at a temperature which produces the most accurate amplification result.
With regard to the application of the assay of Ji et al. and Chun for the purpose of determining a condition such as cancer, or the likelihood of chemotherapeutic drug’s efficacy, such would have been an obvious application of the assay taught by Ji et al.
Such is plainly demonstrated by Robinson et al. who teach that subject’s genotype can aid in predicting a person’s response to a drug targeted for a condition, such as lung cancer.
In Robinson et al.’s disclosure the artisans state that mutation of BRAFV600 is known to be implicated with a subject’s response to a drug:
“The BRAF inhibitors, vemurafenib and dabrafenib, have shown potent selective activity against V600 BRAF mutant advanced melanoma in randomized phase 3 trails and have garnered FDA approval for this indication” (page 329, 2nd column)

In addition, Robinson et al.’ also teach treating a patient with V600E BRAF mutation with the drug, vemurafenib:
“we report an almost four-month response to vemurafenib in a woman with BRAF V600E-mutated NSCLC with multiple metastatic sites, including the brain” (page 328, 2nd column)

Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Ji et al. to assay for mutations which are associated with conditions such as cancers and apply them for determining whether a subject with such a mutation would respond to a drug treatment with a reasonable expectation of success.
Lastly with regard to the GC content of the 5’ non-complementary region being SEQ ID number 35 or 36, given that Ji et al. already teach that the 5’ tail should be comprised by high GC content (see page 25, line 1), arriving at any GC combination on the 5’ non-complementary region would have been routine and convention providing predicted outcome.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id. (2
The invention as claimed is therefore deemed prima facie obvious.

Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (WO 2015/095225 A1, published June 25, 2015) in view of Chun, J (US 2003/0175749 A1, published September 18, 2003) and Robinson et al. (Lung Cancer, 2014, vol. 85, pages 326-330) as applied to claims 1, 3, 7-9, 14-17, 19, 20, and 30 above, and further in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305).
The teachings of Ji et al., Chun and Robinson et al. have already have been discussed above.
The artisans do not explicitly teach incorporating LNA, PNA into the forward and/or reverse primers (claims 6, 10, and 11), or at 3’ terminal position (claim 12) or at both 3’ and 5’ positions (claim 13).
Ballantyne et al. disclose that incorporation of LNA into oligonucleotide primers has been, “known to increase template binding strength and specificity for DNA amplification”, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji et al., Chun, and Robinson et al., with the teachings of Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
The use of LNA nucleotide analogs in a primer was known in the art to increase binding specificity and reduce mis-annealing as evidenced by Ballantyne et al.
Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Ballantyne et al. with the teachings of Ji et al., Chun, and Robinson et al., for the benefit of increasing the specificity of Ji et al.’s primer to its target template nucleic acid by placing them at locations such as 3’ terminal end or anywhere along the primers location including the 5’ region.
One of ordinary skill in the art would have also have a reasonable expectation at successfully combining the teachings as any amplification reactions involving primer to template hybridization, including PCR, RT-PCR, allele-specific PCR, as well as RCA, would have benefited from such specificity and enhanced binding, the benefit of which would have been easily envisioned by said one of ordinary skill in the art.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, J (US 2003/0175749 A1, published September 18, 2003) in view of Nie et al. (Journal of Clinical Microbiology, July 2011, vol. 49, no. 7, pages 2440-2448).
Chun teaches a method of detecting a mutation in a sample by using a forward and a reverse primer, each comprising a 5’ non-complementary ends, and 3’ end which is specific for the target nucleic acid (see Figure 1A; and “specificity of the primer annealing is highly sensitive enough to detect even a single-base mismatching … for the identification of a nucleotide variation in a target nucleic acid, including … single-nucleotide polymorphisms and point mutations”, section [0082]; “a 3’-end portion having a hybridizing nucleotide sequence substantially complementary to a site on a template nucleic acid to hybridize therewith … a 5’ end portion having a pre-selected arbitrary nucleotide sequence”, section [0088]).
The artisans teach the use of the primers for amplification utilizing an annealing condition above 65oC (“the first annealing temperature ranges from about 30oC to 68oC for the first-stage amplification step”, section [0161]).
The artisans, however, do not employ a blocker probe which suppresses the non-desired nucleic acids, nor that the amplification occurs real-time (claim 18).
Nie et al. teach a method of detecting the presence of a mutation by real-time PCR wherein the artisans employ a wild-type selective PCR blocker probe:
“we report the development of a locked nucleic acid (LNA)-containing PCR blocker with a much improved inhibitory effect on the amplification of the wild-type (WT) viral DNA but minimal effect on the mutant DNA” (page 2440, 2nd column)

“real-time PCRs were carried out…” (page 2441, 1st column, General Quantitative PCRs)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and Nie et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Chun already taught a method of detecting the presence of a mutation present in a target nucleic acid utilizing primers comprising a 5’ non-complementary region.  While the artisan did not explicitly teach that the method should be used in conjunction with a blocker probe, Nie et al. teach that amplifying the presence of a rare mutation in the presence of an abundant wildtype is difficult:
“In the presence of the WT blocker, the mutant DNA could be clearly identified by DNA … at a mutant/WT ratio of 1:10,000.  Even at a ratio of 1:100,000, the mutant signals could still be detected … In contrast, the mutant was barely detectable at a mutant/WT ratio of 1:10 in the absence of the WT PCR blocker” (page 2442, 1st column, bottom paragraph to 2nd column, 1st paragraph)

Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Chun with the teachings of Nie et al. and utilize a wild-type blocker probe for assays which are targeted for identification of mutants which are present in a minority and in excess of the wildtype counterpart.
Lastly with regard to the detection via real-time amplification, while Chun does not employ a real-time PCR detection, one of ordinary skill in the art since the disclosure of Chun (October 2002) and before the effective filing date of the instant application would have been well aware of the real-time PCR amplification technology and the advantages of its use, and its application would have been within the purview of said ordinarily skilled artisan for the advantages well established in the art (i.e., higher sensitivity, lower contamination, quantification, etc.).
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 13, 2022
/YJK/